Citation Nr: 1521328	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for an anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1987 to January 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his June 2013 substantive appeal (on VA Form 9), the Veteran marked that he wished to have a Board hearing at the Central Office in Washington, DC and a hearing at his local VA office.  In a June 2013 response to a clarification letter, the Veteran marked that he wished to have a travel board hearing at the Winston-Salem, North Carolina RO.  To date, however, this hearing request has not been honored.  The Veteran is entitled to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 20.700(a) and (e) (2014).  The Board will remand the Veteran's case to schedule a travel board hearing at the Winston-Salem, North Carolina RO.

Accordingly, this claim is REMANDED for the following additional development and consideration:

Schedule the Veteran for a travel board hearing at the RO at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




